Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2017

                                      No. 04-17-00010-CV

                             ATLAS TOWING AND STORAGE,
                                      Appellant

                                                v.

                                       Cheryl VOMERO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV04077
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On February 27, 2017, this court issued an order granting the parties’ Joint Advisory
stating they have agreed to mediate this matter with Mr. Robert Trudeau and abating this appeal
until April 10, 2017.

       Also on February 27, 2017, before receiving a copy of our order, appellant filed an
unopposed motion requesting an extension of time in which to file its brief. Based on our
February 27, 2017 order, we deny the motion as moot.

        Pursuant to our February 27, 2017 order, (1) the parties are directed to file either the
appropriate motion to dismiss this appeal or a motion to reinstate appellate deadlines no later
than April 10, 2017; (2) if the appeal is reinstated, appellant’s brief is due thirty days from the
date of reinstatement; and (3) all other appellate deadlines are held in abeyance pending further
order of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court